DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/2/20 and 11/20/20.
	Applicant’s amendment to claims 1, 3, 10, 16-18 and 21 is acknowledged.
	Applicant’s addition of new claim 23 is acknowledged.
	Claims 5, 6 and 14 are cancelled.
	Claims 1-4, 7-13, and 15-23 are pending and subject to examination at this time.

Allowable Subject Matter
Claims 10-13 and 15-20 are allowed.

Response to Arguments
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive.  
Regarding claim 1 and the Sharma reference:
Referring to fig. 4, Sharma’s contact openings (161, 164, 167) extend to the substrate because they are formed extending in a direction down to/toward the substrate.  The claim does 
In the case of the field plate opening (169), it extends to the composite etch stop structure (144/443) because it partially penetrates layer (144) of the composite etch stop layer.

Regarding claim 1 and the Liu reference:
Claim 1 recites “exposing the first ILD layer to a single etchant…”.  The claim does not require only a single etchant, so it does not preclude additional etchants.  As long as Liu discloses at least one etchant he teaches “a single etchant”.  Liu can disclose additional etchants (or etching steps) because claim 1 is a “comprising claim” and claim 1 does not preclude additional etchants (or etching steps).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al., US Publication No. 2015/0048447 A1.

Sharma anticipates:

forming a gate structure (137/437) over a substrate (122) and between a source region (125) and a drain region (128);
forming a composite etch stop structure (144/443) over the gate structure, wherein the composite etch stop structure comprises a plurality of stacked dielectric materials; 
forming a contact etch stop layer (444) over the composite etch stop structure;
forming a first inter-level dielectric (ILD) layer (142/177) over contact etch stop layer;
exposing the first ILD layer (142/177) to a single etchant (e.g. “selective RIE chemistry” is an etchant at para. [0050])  that vertically etches the first ILD layer, the contact etch stop layer (444), and the composite etch stop structure (144/443) to concurrently define contact openings (161, 164, 167) extending to the substrate and a field plate opening (169) extending to the composite etch stop structure; and
concurrently filling the contact openings (161, 164, 167) and the field plate opening (169) with one or more conductive materials.  See Sharma para. [0040] – [0050], also see para. [0001] – [0075], figs. 1-5.

2.  The method of claim 1, further comprising: forming a resist protective oxide (e.g. 141 comprises an oxide material at para. [0023]) vertically over the gate structure and laterally between the gate structure and the drain region, wherein the resist protective oxide separates the gate structure (137/437) from the composite etch stop structure (144/443), figs. 4-5.
	
	3.     The method of claim 2, further comprising: forming a layer comprising silicon dioxide (e.g. layer 443 may be a plurality of layers per fig. 5, step 564) over the resist protective oxide (141), wherein the layer comprising silicon dioxide and contacts an upper surface of the resist protective oxide, para. [0043] – [0044].

7.  The method of claim 1, wherein the composite etch stop structure (144/443) comprises a dielectric material (e.g. 144, para. [0043] – [0044]); and
wherein the field plate opening (169) is defined by a horizontally extending surface of
the dielectric material (144) and sidewalls of the dielectric material (144) that continuously extend from the horizontally extending surface to a top surface of the dielectric material (144), fig. 4.

	21.     The method of claim 7, wherein the composite etch stop structure (144/443) comprises a second dielectric material (443) contacting the top surface of the dielectric material (144), the field plate opening (169) vertically extending through the contact etch stop layer (444) and the second dielectric material (443), fig. 4.

22.     The method of claim 21, wherein the field plate opening (169) is defined by sidewalls of the contact etch stop layer (444), the dielectric material (144), and the second dielectric material (443) and the first ILD layer (142/174), fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US Patent No. 9,871,132 B1 in view of Richter et al., US Publication No. 2007/0152343 A1.
Liu teaches:
1.  A method of forming an integrated chip, comprising (see fig. 3): 
forming a gate structure (125/126) over a substrate (105) and between a source region (123) and a drain region (124);
forming a composite etch stop structure (150) over the gate structure…
forming a first inter-level dielectric (ILD) layer (160)…;
exposing the first ILD layer( 160) to a single etchant (e.g. col 12, ln 59–67, col 13, ln 1–39, figs. 3f-3h) that vertically etches the first ILD layer (160), … and the composite etch stop structure (150) to concurrently define contact openings (180) extending to the substrate and a field plate opening (170) extending to the composite etch stop structure; and
concurrently filling the contact openings (180) and the field plate opening (170) with one or more conductive materials.  See Liu at col 1-14, ln 1–67, figs. 1-3.

Regarding claim 1:
Liu does not expressly teach “wherein the composite etch stop structure comprises a plurality of stacked dielectric materials; forming a contact etch stop layer over the composite etch stop structure…” such that the first inter-level dielectric (ILD) layer is formed over the contact etch stop layer.

In an analogous art, Richter, in fig. 2, teaches 
forming a composite etch stop structure (221+additional etch stop layer above 221 based on disclosure at para. [0029], “For this purpose, additional etch stop layer may be 
forming a contact etch stop layer (209) over the composite etch stop structure;
forming a first inter-level dielectric (ILD) layer (211) over contact etch stop layer (209).  See Richter at para. [0029] – [0039], figs. 1-5. 

One of ordinary skill in the art modifying the teachings of Liu with Richter to form the composite etch stop structure to comprise a plurality of stacked dielectric materials and a contact etch stop thereon would etch “…the first ILD layer, the contact etch stop layer, and the composite etch stop structure to concurrently define contact openings extending to the substrate and a field plate opening extending to the composite etch stop structure” because in Liu the contact openings (180) and field plate openings (170) extend to the bottom surface of the composite etch stop layer (150).

Liu further teaches:
2.  The method of claim 1, further comprising: forming a resist protective oxide (140) vertically over the gate structure (125/126) and laterally between the gate structure and the drain region, wherein the resist protective oxide (140) separates the gate structure (125/126) from the composite etch stop structure (150), col 5, ln 60–67, col 6, ln 1–24, col 11, ln 37–59.
	
	Regarding claim 3:
	Liu further teaches:
para. [0029].  The composite etch stop structure may comprise silicon dioxide at para. [0032].
	One of ordinary skill in the art modifying the teachings of Liu with Richter to form the composite etch stop structure (150) to comprise a plurality of stacked dielectric materials would form “a layer comprising silicon dioxide over the resist protective oxide (140), wherein the layer comprising silicon dioxide contacts an upper surface of the resist protective oxide”, as recited in the claim.
	
	Liu further teaches:
	4.     The method of claim 1, further comprising: forming a silicide (130) arranged on an upper surface of the gate structure (125/126), wherein the silicide (130) vertically extends from a lower surface that is below a top of the gate structure (125/126) to an upper surface that is below a lowest surface of the composite etch stop structure (150) that is directly over the gate structure, col 11, ln 60–67, col 12, ln 1–8, fig. 3

Regarding claim 8:
	Richter further teaches:
	8.  The method of claim 1, (see fig. 2d) wherein the contact etch stop layer (209) extends in opposing directions past outermost sidewalls of the composite etch stop structure (221+additional etch stop layer above 221 based on disclosure at para. [0029])
	Regarding claim 23:
	Liu further teaches:
	23.  The method of claim 1, further comprising: forming a silicide (130) on the source region (123) and the drain region (124), wherein the single etchant continuously etches through col 12, ln 59–67, col 13, ln 1–39, figs. 3f-3h.
	One of ordinary skill in the art modifying the teachings of Liu with Richter to form the composite etch stop structure (150) to comprise a plurality of stacked dielectric materials and a contact etch stop layer thereon would etch through “the contact etch stop layer” because in Liu the contact openings (180) and field plate openings (170) extend to the bottom surface of the composite etch stop layer (150) to expose the silicide (130).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Richter because “…an increased reliability during the formation of a respective contact opening may be achieved due to the provision of an additional etch stop layer and/or etch protection layer to reduce an adverse etch attack of exposed silicon areas during the contact opening etch.”  See Richter at para. [0029].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Richter, as applied to claim 1 above, and further in view of Ju, US Publication No. 2012/0228704 A1.
Regarding claim 9:
Liu and Richter teach all the limitations of claim1 above, but do not expressly teach “wherein the drain region is laterally separated from an outermost sidewall of the composite etch stop structure by the first ILD layer”.
In an analogous art, Ju, in fig. 6, teaches wherein a drain region (208) is laterally separated (e.g. right side portions of 208 laterally separated) from an outermost sidewall of para. [0041] – [0044].
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Liu with the teachings of Ju because Ju teaches or suggests a drain region laterally separated from an outermost sidewall of the composite etch stop structure enables a heavily doped region (212) of the drain (208) to be formed aligned to the composite etch stop structure (602).  See Ju at para. [0037], fig. 4L.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, as applied to claim 16 above, in view of Liu.

Regarding claim 20:
	Sharma teaches all the limitations of claim 16 above, and it would have been obvious to one of ordinary skill in the art to “performing a planarization process along a top of the first ILD layer, wherein the planarization process removes excess of the conductive material from over the first ILD layer to define a field plate and a plurality of conductive contacts” because Sharma teaches a known planarization process, such as chemical-mechanical polishing (CMP), can be used to remove material from layers.  See Sharma at para. [0030], [0050]. 
	Furthermore, in an analogous art, Liu, in fig. 3h, teaches “performing a planarization process along a top of the first ILD layer, wherein the planarization process removes excess of the conductive material from over the first ILD layer to define a field plate and a plurality of conductive contacts”, col 13, ln 27–44. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Sharma with the teachings of Liu col 13, ln 27–44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						
28 April 2021